Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 09/06/2022 has been entered. Claims 13, 14, 17, 18, 20 are cancelled, claims 11, 12, 15, 16, 19 are withdrawn. 
Pending claims 1-10, 21-25 are addressed below. 

Claim Objections
Claim 23 is objected to because of the following informalities:  limitation “the first suppression system” in line 3-4 should read “the fire suppression system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vonhof (US 20050023006).
Re claim 1, Vonhof discloses a fire suppression system (figs. 1-2) comprising: 
a water supply system (20, 24, 26); 
a foam concentrate supply system (30, 34) including a pipe segment (segments between 30 and 34, and/or 36), the foam concentrate supply system fluidly connected with the water supply system (at 12a-12f) to facilitate mixing of foam concentrate (concentrate from 30) provided by the foam concentrate supply system and passing through the pipe segment (see fig. 1) with water provided by the water supply system (water from 20); 
a foam concentrate recovery system (38, 34p1, 34p2, 34p3; fig. 2) including a recovery pump (34p1-34p3) fluidly connectable with the pipe segment (see figs. 1-2) of the foam concentrate supply system to facilitate the extraction of foam concentrate from at least a portion of the foam concentrate supply system through the pipe segment (when units 40 p1, p2, p3 connects flow from pumps 34p1-p3 to return line 38; par. 83; see figs. 1-2).

Re claim 3, Vonhof discloses the fire suppression system of claim 1, wherein the foam concentrate supply system (30, 34) supplies foam concentrate to the water supply system downstream of the water pump (at 12a-12f).


Re claim 7, Vonhof discloses the fire suppression system of claim 1, wherein the foam concentrate supply system supplies foam concentrate in a first direction (flow direction R out of tank 30) through the pipe segment and the foam concentrate recovery system recovers foam concentrate in a second direction (flow direction in line 38 returning back to tank 30) through the pipe segment, the first direction opposite the second direction (leaving tank 30 vs. returning to tank 30).

Re claim 8, Vonhof discloses the fire suppression system of claim 1, wherein the foam concentrate supply system further comprises a vent valve (40p1, 40p2, or 40p3) fluidly connected with the foam concentrate supply system to facilitate recovery of foam concentrate (see valves 40 and return line 38).

Re claim 9, Vonhof discloses the fire suppression system of claim 1, wherein the water supply system is in fluid communication with a water tank (20), the foam concentrate supply system (30, 34) is in fluid communication with a foam tank (30), and the foam concentrate recovery system (line 38) is in fluid communication with the foam tank (30; see figs. 1-2).

Re claim 10, Vonhof discloses the fire suppression system of claim 9, further comprising a foam concentrate circulation system (when valves 40 continuously set to return concentrates from tank 30 back through return line 38; par. 57, 58) that facilitates circulation of foam concentrate from the foam tank (30), through a portion of the foam concentrate supply system (pipe segments between 30 and 34), through a portion of the foam concentrate recovery system (return line 38), and back to the foam tank (30; see figs. 1-2).

Re claim 25, Vonhof discloses the fire suppression system of claim 8, wherein the foam concentrate recovery system further comprises a recovery vent valve (another one of 40p1, 40p2, or 40p3) in fluid communication with the foam concentrate supply system (pipe segments at 36p1, 36p2 or 36p3)  and the foam concentrate source (30, see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vonhof (US 20050023006) in view of Lavergne (US 20200215372).
Re claim 2, Vonhof does not teach the foam concentrate supply system supplies foam concentrate (from 30) to the water supply system upstream of the water pump.
Lavergne teaches various ways (figs 1 and 2) to supply foam concentrate to the water supply line, including supplying foam concentrate (from tank 212) to a point 206 upstream of the water pump 208 (see fig. 2A, par. 98), as opposed to a point downstream at 110 of the pump 108 (fig. 1A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Lavergne to rearrange the foam-water mixing point to a point upstream of the water pump, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In this case, water and foam concentrate can mix better given additional movement by the water pump prior to discharge. 

Re claim 4, Vonhof does not teach the foam concentrate supply system is operable to shift between a first position in which the foam concentrate supply system supplies foam concentrate to the water supply system upstream of the water pump and a second position in which the foam concentrate supply system supplies foam concentrate to the water supply system downstream of the water pump.
Lavergne teaches various ways (figs 1 and 2) to supply foam concentrate to the water supply line, including supplying foam concentrate (from tank 212) to a point 206 upstream of the water pump 208 (see fig. 2A, par. 98). In fig. 2A, Lavergne further shows a position/setting (when valve 220 is closed) where flow from concentrate tank 212 is supplied to upstream of water pump 208 (at point 206). Figure 2A also implies flow from concentrate tank 212 is possible to supplied to point 222 downstream of the water pump 208 via second position/setting, when the valve 220 is open. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Lavergne to provide the foam concentrate supply system is operable to shift between a first position in which the foam concentrate supply system supplies foam concentrate to the water supply system upstream of the water pump and a second position in which the foam concentrate supply system supplies foam concentrate to the water supply system downstream of the water pump. Doing so would allow changing ratio of the foam solution ratio to improve fire suppression for different severity or profiles of fire hazards as suggested in paragraph 12 of Lavergne. 

Re claim 5, Vonhof does not teach the foam concentrate supply system is capable of being shifted between a first position in which a first supply of foam concentrate is supplied and a second position in which a second supply of foam concentrate is supplied.
However, Lavergne teaches the foam concentrate supply system capable of being shifted between a first position (when valve 214 is open; fig. 2A) in which a first supply of foam concentrate is supplied (to the water line at either 206 or 222) and a second position (when valve 215 is open) in which a second supply of foam concentrate is supplied (to the water line at either 206 or 222).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Lavergne to provide the foam concentrate supply system being capable of being shifted between a first position in which a first supply of foam concentrate is supplied and a second position in which a second supply of foam concentrate is supplied. Doing so would allow adjustment and optimization the foam solution mixture to improve fire suppression for different fire hazard severity or profiles as taught by Lavergne in paragraphs 310, 335. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vonhof (US 20050023006) in view of Hoffmann (US 20090134241), as evidenced by Lavergne (US 20200215372). 
Re claim 6, Vonhof does not teach the foam concentrate recovery system further comprises a recovery line (38) operable to shift between a first position in which the recovery pump extracts foam concentrate to a first tank and a second position in which the recovery pump extracts foam concentrate to a second tank.
However, Hoffman teaches a spray paint system 1 that comprise a recovery system 7, 24, 20 that is operable to shift between a first position 21 at valve 20 to extract paint back to a first tank 5, and a second position 22 at valve 20 (see fig. 1) that extract the solve back to another tank 15. 
Additionally, Lavergne’s disclosure serves as evidence showing the known application with different foam concentrate additive tanks 212, 213, 226 in one suppression system that can be supplied to the water pump 208 and water supply line for different effects of fire suppression based on hazard profiles (fig. 2B; par. 310, 335). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to incorporate the teachings of Hoffman to provide a recovery line operable to shift between a first position in which the recovery pump extracts foam concentrate to a first tank and a second position in which the recovery pump extracts foam concentrate to a second tank. Doing so would allow the concentrate to be returned/recovered to its respective tank and therefore further benefit in environmental protection and save disposal cost, implied in paragraph 26 of Vonhof, when it is desired to use multiple concentrates in effort to improve fire suppression to match the burning profiles of the fire hazard. It is further noted that while the system taught by Hoffman is not a fire suppression system, Hoffman’s disclosure is reasonably pertinent to the particular problem with which the applicant was concerned, i.e. recovery of fluid components in spray system for environmental protection (par. 3 of the pending application versus. par. 7 of Hoffman, and par. 26 of Vonhof).

Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vonhof (US 20050023006) in view of Dashevsky (US 5004155).
Regarding claim 21, Vonhof discloses the fire suppression system of claim 1, 
comprising: a water supply system (20, 24, 26); 
a foam concentrate supply system including a pipe segment (pipe segments between 30 and 34, and/or 36), the foam concentrate supply system fluidly connected with the water supply system (at 12a-12f) to facilitate mixing of foam concentrate (concentrate from 30) provided by the foam concentrate supply system and passing through the pipe segment (see fig. 1) with water provided by the water supply system (water from 20); 
a foam concentrate recovery system (38, fig. 2) including a recovery pump (34p1-34p3) fluidly connectable with the pipe segment (see figs. 1-2) of the foam concentrate supply system (pipe segments between 30 and 34, and/or 36) to facilitate the extraction of foam concentrate from at least a portion of the foam concentrate supply system through the pipe segment (when units 40 p1, p2, p3 connects flow from pumps 34p1-p3 to return line 38; par. 83; see figs. 1-2).
wherein the foam concentrate supply system further comprises a foam pump (34) in communication with the pipe segment (pipe segments between 30 and 34, and/or 36), the foam pump configured to draw the foam concentrate from a foam concentrate source (30) and supply the foam concentrate to the water supply system (supply concentrate to point 12a-12f)  to facilitate mixing of the foam concentrate with water provided by the water supply system (see fig. 1).
Vonhof fails to teach the foam concentrate recovery system including a recovery pump. 
However, Dashevsky discloses a system (fig. 1) that spray a mix of water and additive, wherein the system includes an additive supply with additive pump 74 and supply pipe segment upstream of 74, and a recovery/recirculating system having a recovery pump 58 and relief valve 64 that extract/return additive from the supply line back to the additive tank to improve the pumping efficiency when high viscosity additive/concentrate is used (col. 3, ln 32-34). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vonhof to incorporate the teachings of Dashevsky to provide the foam concentrate recovery system (38, fig. 2) including a recovery pump. Doing so would improve the volumetric efficiency when high viscosity additive/concentrate is used (col. 3, ln 32-34, 47-50). It is noted that while the system taught by Dashevsky is not a fire suppression system associated with foam, the teaching from Dashevsky is reasonably pertinent to the problem concerned by the inventor regarding the configuration of the recovery/recirculating system involving two liquid mixture spraying. 

Regarding claim 22, Vonhof, as modified in view of Dashevsky, discloses the first suppression system of claim 21, wherein the recovery pump is in fluid communication with the pipe segment on an inlet side of the foam pump (in fig. 1 of Dashevsky: recovery pump 58 is in fluid communication with the pipe segment on an inlet side of the additive pump 74. A person of ordinary skill in the art would have had the technological capability to incorporate the recovery pump to Vonhof’s system at the inlet side of the foam pump 34).


Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that pumps 34p1-34p3 do not extract or remove agent additive, but only bleed excess pressure via control units 40p1-40p3 without recovering un-used concentrate within the supply system (Remarks page 8).
The examiner respectfully disagree with this argument as the current claim language does not specify the manner, the sequence in which the claimed system extract or remove the concentrate or how much concentrate is recovered. The claim limitation broadly reads “a recovery pump…to facilitate the extraction of foam concentrate…”. The system overpressure from the pumps 34p1-34p3 is the direct cause for necessary bleeding/extraction of the additive via line 38. Without pressure provided by the pumps 34p1-34p3, there would be no flow in the return line 38. See also claim 8 of Vonhof. Since the system taught by Vonhof extracts or bleeds some amount of additive via return line 38 from the concentrate supply system due to the effect of the pumps 34p1-34p3, it meets this limitation of the claim. 
In light of reasons above, all prior art rejections shall be maintained. 

Allowable Subject Matter
Claims 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's newly added claim necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752